Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections 
Claim 3 is objected to because of the following informalities:  
In claim 3, “the second unit includes a projecting portion which the projection abuts” could be confuse. This limitation is not found in the SPEC/drawing. Further clarification is required. 
The Examiner respectfully requests that the Applicant(s) review all claims for any such similar issues.
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations, discussed the claim objections (such as “projecting portion”) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lev (US: 20090179435).
With regard claim 1, Lev disclosed An electronic device including a first unit and a second unit openable to the first unit (abstract; fig 1-3; at least 10 and 12 are openable), the electronic device comprising: a latch mechanism (at least the mechanism shown in fig 2) that fixes the second unit in a closed state (at least fig 3A is a closed state) with respect to the first unit, wherein the latch mechanism includes: a latch rotatable around a rotation shaft (at least fig 3, 84 rotatable around 62) between a housing position and a lock position (compare fig 3C and fig 3A), the latch fixing the first unit and the second unit in the closed state at the lock position (fig 3A); and an elastic member (at least 60/62) biasing the rotation shaft in a predetermined direction in the closed state (see fig 3).
Lev lacks teaching: an elastic member disposed on both sides of the rotation shaft. 
Examiner’s note: at least fig 2 shows elastic member on the other side of the other elastic member labeled as 62. However Lev did not clearly label the other one.
It would have been obvious to one having ordinary skill in the art before the effective filing date and/or at the time the invention was made to have an elastic member disposed on both sides of the rotation shaft, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. The motivation to modify the previous discussed structure with the current feature (duplicate the elastic member on both sides of the rotation shaft; could be duplicated 62 or 64, or both) is to provide a balance elastic force.
With regard claim 2, the modified Lev further disclosed the latch includes a projection (the projection projected from the straight body of 50) projecting toward a direction of a rotation radius at an end most distance from the rotation shaft (see also fig 3).
With regard claim 3, the modified Lev further disclosed the second unit includes a projecting portion which the projection abuts (at least fig 3).
With regard claim 4, the modified Lev further disclosed the first unit includes an input portion, and the second unit includes a display (paragraph [006]-[009]).
With regard claim 5, the modified Lev further disclosed the electronic device is a notebook-type personal computer, a detachable-type computer, a word processor, or an electronic dictionary (at least fig 1-2).
Claims 1-5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lev (US: 20090179435) and further in view of Examiner’s Official Notice (EON). 
With regard claim 1, Lev disclosed An electronic device including a first unit and a second unit openable to the first unit (abstract; fig 1-3; at least 10 and 12 are openable), the electronic device comprising: a latch mechanism (at least the mechanism shown in fig 2) that fixes the second unit in a closed state (at least fig 3A is a closed state) with respect to the first unit, wherein the latch mechanism includes: a latch rotatable around a rotation shaft (at least fig 3, 84 rotatable around 62) between a housing position and a lock position (compare fig 3C and fig 3A), the latch fixing the first unit and the second unit in the closed state at the lock position (fig 3A); and an elastic member (at least 60/62) biasing the rotation shaft in a predetermined direction in the closed state (see fig 3).
Lev lacks teaching: an elastic member disposed on both sides of the rotation shaft. 
Examiner’s note: at least fig 2 shows elastic member on the other side of the other elastic member labeled as 62. However Lev did not clearly label the other one.
However, Examiner take official notice (EON) that it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to have an 
The motivation to modify the previous discussed structure with the current feature (duplicate the elastic member on both sides of the rotation shaft; could be duplicated 62 or 64, or both) is to provide a balance elastic force.
With regard claim 2, the modified Lev further disclosed the latch includes a projection (the projection projected from the straight body of 50) projecting toward a direction of a rotation radius at an end most distance from the rotation shaft (see also fig 3).
With regard claim 3, the modified Lev further disclosed the second unit includes a projecting portion which the projection abuts (at least fig 3).
With regard claim 4, the modified Lev further disclosed the first unit includes an input portion, and the second unit includes a display (paragraph [006]-[009]).
With regard claim 5, the modified Lev further disclosed the electronic device is a notebook-type personal computer, a detachable-type computer, a word processor, or an electronic dictionary (at least fig 1-2).


Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
With respect to the Applicants’ remarks that, “The hook 84 is also formed by a chamfer surface that is not arranged at an end most distance from the rotation shaft. Therefore, claim 2 is further patentable over Lev. Accordingly, all claims 1-5 are believed to be allowable and the application is believed to be in condition for allowance. A prompt action to such end is earnestly solicited. Applicant notes the absence in this reply of any comments on the other contentions set 
Examiner’s Answer: the Examiner respectfully disagrees and notes that:
Examiner’s note: at least fig 2 shows elastic member on the other side of the other elastic member labeled as 62. However Lev did not clearly label the other one.
It would have been obvious to one having ordinary skill in the art before the effective filing date and/or at the time the invention was made to have an elastic member disposed on both sides of the rotation shaft, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. The motivation to modify the previous discussed structure with the current feature (duplicate the elastic member on both sides of the rotation shaft; could be duplicated 62 or 64, or both) is to provide a balance elastic force.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on PHP: M-Th: 8:30-12:30; 2:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571)272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /JERRY WU/ Primary Examiner, Art Unit 2841